Citation Nr: 0117683	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  The veteran served in the Republic of Vietnam from 
July 1969 to June 1970.

This appeal arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran was afforded a personal hearing at the RO in 
August 1999.  A transcript of that hearing is of record.  The 
veteran also requested a Travel Board hearing, which hearing 
was scheduled for March 7, 2001.  In a February 2001 
statement the veteran's representative indicated the veteran 
was unable to appear for that hearing, and requested that the 
veteran's file be sent to the service organization for 
preparation of a VA Form 646, "prior to the submittal to the 
Board of Veterans['] Appeals."  Accordingly, the Board finds 
the veteran has withdrawn his request for a Travel Board 
hearing.  See 38 C.F.R. § 20.704(e) (2000).

The July 1998 rating decision on appeal denied the veteran's 
request for an increased rating for PTSD, which was then 
rated as being 30 percent disabling.  In July 2000, during 
the pendency of this appeal, a Hearing Officer decision 
increased the rating to 50 percent disabling.  Inasmuch as 
the grant of a 50 percent rating is not the maximum benefit 
for PTSD under the rating schedule, and as the veteran has 
not expressly indicated that he wishes to limit his appeal to 
that particular rating, the claim for an increased rating for 
that disability remains in controversy, and hence, is a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

FINDING OF FACT

The veteran's PTSD is currently manifested by subjective 
complaints of occupational and social impairment, with 
deficiencies in work and family relations, due to such 
symptoms as neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and an inability to establish 
and maintain effective relationships, and by objective 
evidence of a flattened affect and impaired judgment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for service-connected 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.126, 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has voiced disagreement with the 30 percent 
rating previously assigned his service-connected PTSD.  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1 (2000).  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Three VA treatment reports from March 1997 through March 1998 
show that, in March 1997, the veteran reported his appetite 
and sleep were good, he worked full time and lived at home 
with his wife, he was alert and well oriented, times 3, had 
no delusions, hallucinations or homicidal or suicidal 
ideation, and his mood and affect were moderately blunt, 
while his insight and judgment were fair.  In July 1997 he 
reported he was doing well, although he still had nightmares 
and intrusive thoughts.  In January 1998 the veteran reported 
feeling well or "fairly" well, having occasional paranoia 
and anger, but overall doing better on current medication, 
having normal mood and affect, no delusions or 
hallucinations, no suicidal or homicidal ideation, and being 
alert and oriented times 3.

A June 1998 VA PTSD examination report contains the 
examiner's opinion that the veteran meets and continues to 
meet all criteria for a diagnosis of PTSD, there has been no 
diminution of subjective and objective symptoms since the 
veteran's previous PTSD examination, and that, in fact, there 
"appeared" to be a worsening of symptoms, especially 
concerning memory and concentration ability.  The veteran's 
current symptoms, as he reported, were nightmares, 
flashbacks, intrusive thoughts, impulse control problems, and 
heightened arousal.  The examiner indicated there did not 
appear to be any evidence of a psychotic process present.  
The examiner indicated the veteran's short-term memory 
appeared somewhat diminished, probably due to a lack of 
concentration.  The veteran's mood was noted to be both 
agitated and depressed.  The pertinent diagnoses were: (Axis 
I) PTSD and depression; (Axis IV), no friendships, isolation 
from most people, stressful situation at work, marital 
problems; (Axis V), Global Assessment of Functioning (GAF) of 
40, based on serious impairment in work, family relations, 
judgment and mood.  The examiner noted that, in his opinion, 
the veteran was showing "an increase in symptoms from what 
was described in earlier evaluations."

During the veteran's August 1999 personal hearing he 
testified that: he has been employed as a physical education 
instruction at an elementary school for 22 years; he is 
within 5 years of retirement; he has a Master's Degree; he 
usually awakens each night at 2:00 AM, and may stand in the 
dark for 1-2 hours; he goes back to sleep around 4:00 AM; he 
gets up for work around 6-6:30 AM; he takes sleep medication; 
he believes his medication was recently increased; he works 
from about 8:00 AM to 3:00 PM; he takes work home with him, 
and his wife helps him read; teaching was all he wanted to do 
after service; he has flashbacks every day; he has a "team 
teacher" at the school; a music teacher at the elementary 
school, who had playground duty with the veteran, requested a 
transfer because she felt "uncomfortable" around the 
veteran; he misses about one day of school each month, due to 
his PTSD symptomatology; he has no friends; he has been 
married twice; he has two children from his first marriage; 
he has been married to his current wife for 9 years; he 
doesn't see his children much; he doesn't see his current 
wife much; his current wife lays out his clothes in the 
morning, and makes sure he bathes and shaves; he makes his 
own meals; he takes 5 different types of medication for his 
PTSD symptomatology; someone at the VA Veterans' Center 
recommended he request a 50 percent rating for his PTSD 
symptomatology; he has a hard time remembering driving 
directions; he must read things over and over to comprehend 
and understand them; he has no friends at work; he sometimes 
has flashbacks watching the children on the playground, due 
to an experience in Vietnam; he uses his home computer from 
7:00 PM until midnight to "isolate" himself; he plays games 
on the computer; he sometimes "goes gambling"; he gambles 
at machines rather than at tables, because he "can't stand 
the crowds"; he gets angry easily; he sees a physician at 
the Veterans' Center once a month; he began going there in 
1998; he goes to group counseling at the Veterans' Center 
every Monday night; his next appointment with his VA treating 
psychologist was in October 1999; he used to attend American 
Legion social functions; and he cannot get along with 
authority figures.

A July 1999 private PTSD report contains the examiner's 
statement that, based upon the veteran's reported 
symptomatology, the veteran "was barely [teaching school] 
and probably getting a great deal of support from those about 
him."  The veteran reported that his "wife makes sure he 
dresses and his hygiene is good[,] otherwise he would wear 
the same clothes every[ ]day and never be clean."  The 
veteran also reported that he has "innumerable deficiency 
reports" and [was] called "before mast at school."  He 
reported that "[t]hese many times are because of poor school 
relationships and other difficulties."  He reported that he 
"continues to have significant PTSD symptoms," including 
disassociation, which is manifested, for example, by driving 
to a certain location and finding himself somewhere else, by 
being isolative, having persistent and unpredictable panic 
attacks, flashbacks and anxiety, and hallucinating "burning 
flesh."  The examiner noted that, based on the veteran's 
reported Vietnam history, he was "obviously ... 
underdecorated."  The veteran also reported being very 
obsessive-compulsive thinking about Vietnam, and having "a 
great number of flashbacks."  The veteran reported he 
"never sleeps at night," and will "often ... pace and have 
night sweats."  He reported that in the past he has carried 
weapons and "has taken a weapon to his wife's head."  He 
also reported he has been suicidal, and that "only recently 
his VA psychiatrist threatened to put him in the hospital."  
He reported he has attended the Veterans' Center for 8 years.  
He reported that his medications for PTSD are Lorazepam, 3 
milligrams a day, Prozac, 60 milligrams a day, Risperdal, 4 
milligrams a day, Amitriptyline, 25 milligrams at night, and 
Buspar, 30 milligrams a day.  He reported all this medication 
was "barely effective."  He reported that his father burned 
to death 2 years ago, and that "this has caused him 
innumerable flash-back experiences."  The examiner indicated 
that the veteran reported that his increased rating claim 
required evidence of a flattened affect, and that the veteran 
did have a flattened affect.  The examiner noted that the 
veteran reported panic attacks more than once a week, that he 
could not understand complex commands, and that his memory 
was "significantly impaired."  The examiner indicated that 
the veteran's judgment was impaired "by the fact that, as 
stated before, [the veteran has reported that he] many times 
has flash-backs and experiences [which] interfere with 
reality."  The private examiner concluded with the statement 
that, [a]s a Vietnam [v]eteran, having served in Vietnam as a 
surgeon from 1967 to 1968[,] I have never seen a veteran with 
such significant [reported] PTSD [symptomatology] holding 
down a full-time job.  [The veteran] not only warrants 
clinically a[n] upgrade to 50% but deserves that level of 
disability."  No GAF score is shown on this report.

The outpatient treatment records from January, March, and 
June 1990 revealed GAF scores from 38 to 40.  PTSD was 
assessed on each occasion as "severe."  It does seem 
reasonable to conclude that the veteran does indeed have 
deficiencies in most areas as contemplated by the criteria 
for the 70 percent rating.  Clearly, his work has been 
adversely affected as have his family relationships.  In 
fact, his ability to maintain positive relationships of any 
kind appears very significantly impaired.  Accordingly, his 
overall symptomatology attributable to PTSD probably 
approximates the criteria for the next higher rating. 


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

